DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 was filed after the mailing date of the Non-final action on 07/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 6 and 8 are canceled.
	Claims 13-15 are withdrawn.
	Claims 1-5, 7, 9-12, and 16-20 are examined as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 9-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (US 20150146286 A1) in view of Sternchuss (US 20160002098 A1 cited in the IDS filed on 09/12/2022).

Regarding claim 1, Hagen discloses, a pane (see Fig. 1) comprising a substrate (see substrate 1 in Fig. 1) and a heatable coating (see thermal radiation reflecting coating 2 in Fig. 1) on an exposed surface of the substrate (see Fig. 1), which heatable coating (2) at least comprises
 an electrically conductive layer (see functional layer 4 in Fig. 1), which contains a transparent, electrically conductive oxide (see ITO in table 2 on page 7 of the specification) and has a thickness of 40 nm (disclosed in para 0040 “The thickness of the functional layer is preferably from 40 nm to 200 nm), and
above the electrically conductive layer, a dielectric barrier layer (see the barrier layer 5 in Fig. 1) for regulating oxygen diffusion (disclosed in para 0008 “dielectric barrier layer for regulating oxygen diffusion”), wherein the dielectric barrier layer contains a metal, a nitride, or a carbide (see Si.sub.3N.sub.4:Al in table 2 on page 7 of the specification) and has a thickness of 2 nm to 20 nm (see thickness of 5 in examples 1 and 2 in table 2), 
an optical matching layer (see adhesion layer 3 in Fig. 1) with a thickness of 5 nm to 50 nm (see the thickness of 3 in table 2 in the examples 1-3) below the electrically conductive layer (see Fig. 1) and
an antireflection layer (see antireflection layer 6 in Fig. 1) with a thickness of 10 nm to 100 nm (see the thickness of 6 in table 2 in the examples 1-3) above the dielectric barrier layer (see Fig. 1), 
wherein the optical matching layer (3) and the antireflection layer (6) have a lower refractive index than the electrically conductive layer (disclosed in para 0031 “The material of the adhesion layer preferably has a lower refractive index than the material of the functional layer”, wherein as seen in table 3, the layer 3 and 6 are made of the same material SiO.sub.2:Al) and the optical matching layer and the antireflection layer have a refractive index of 1.3 to 1.8 and the refractive index of the electrically conductive oxide is from 1.7 to 2.3 (disclosed in para 0037 “The refractive index of the material of the functional layer is preferably from 1.7 to 2.5”, wherein it is known in the art that refractive index of ITO is 1.8270, and disclosed in para 0042 “The refractive index of the material of the antireflection layer is preferably less than or equal to 1.8.”, wherein as seen in table 3, the layer 3 and 6 are made of the same material SiO.sub.2:Al), the pane has transmittance in the visible spectral range of at least 70% (disclosed in para 0019 “the substrate has transmittance in the visible spectral range greater than or equal to 70%. However, the substrate can also have higher transmittance, for example, greater than or equal to 85%... The pane according to the invention with thermal radiation reflecting coating preferably has total transmittance greater than 70%”) and the coating has sheet resistance of 50 ohms/square to 200 ohms/square (see examples 1-3 before temperature treatment in table 3 on page 8 of the specification).
However, Hagen does not explicitly disclose, the electrically conductive layer has a thickness of 1 nm to 40 nm.
Nonetheless, Sternchuss teaches, electrically conductive layer (see ITO layer 3 in Fig. 2) has a thickness of 20 nm to 40 nm (see example 4 in table 1 on page 7, and disclosed in para 0020 “a transparent electrically conductive oxide possesses a physical thickness comprised in a range extending from 20 to 80 nm and especially from 30 to 80 nm”).
Even though Hagen and Sternchuss does not explicitly teach the electrically conductive layer has a thickness of 1 nm to 40 nm, Sternchuss has an example in table 1 on page 7 shows that the electrically conductive layer has a thickness of 40 nm which lies inside the claimed range. Moreover, Hagen discloses, in para 0040, the thickness of the functional layer is preferably from 40 nm to 200 nm, and Sternchuss teaches, in para 0020, the range from 20 to 80 nm, which overlap the claimed range, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to regulate the thickness of the electrically conductive layer of Hagen in view of Sternchuss wherein the thickness of the electrically conductive layer is from 1 nm to 40 nm for the purpose of emissivity (see para 0022 of Sternchuss), as applicant appears to have placed no criticality on the claimed range (see para 0018 indicating “these low thicknesses, an adequate heating effect can be obtained with suitable voltage”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 2, Hagen discloses, wherein the electrically conductive layer (4) contains indium tin oxide (see table 2).

Regarding claim 3, Hagen does not explicitly disclose, wherein the electrically conductive layer has a thickness of 10 nm to 35 nm.
Nonetheless, Sternchuss teaches, electrically conductive layer has a thickness of 20 nm to 35 nm (disclosed in para 0020 “a transparent electrically conductive oxide possesses a physical thickness comprised in a range extending from 20 to 80 nm and especially from 30 to 80 nm”).
Even though Hagen and Sternchuss does not explicitly teach the electrically conductive layer has a thickness of 10 nm to 35 nm, Sternchuss teaches, in para 0020, the range from 20 to 80 nm, which overlaps the claimed range, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to regulate the thickness of the electrically conductive layer of Hagen in view of Sternchuss wherein the thickness of the electrically conductive layer is from 10 nm to 35 nm for the purpose of emissivity (see para 0022 of Sternchuss), as applicant appears to have placed no criticality on the claimed range (see para 0018 indicating “these low thicknesses, an adequate heating effect can be obtained with suitable voltage”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 4, Hagen discloses, wherein the barrier layer (5) contains silicon nitride or silicon carbide (see table 2).

Regarding claim 5, Hagen discloses, wherein the barrier layer (5) has a thickness of 10 nm (see para 103 “The thickness of the barrier layer 5 from 10 nm to 40 nm”).
However, Hagen does not explicitly disclose, the barrier layer has a thickness of 2 nm to 10 nm.
Nonetheless, Sternchuss teaches, wherein the barrier layer (4) has a thickness of 10 nm (see table 1).
Even though Hagen and Sternchuss does not explicitly teach the barrier layer has a thickness of 2 nm to 10 nm, Sternchuss has examples in table 1 on page 7 shows that the barrier layer has a thickness of 10 nm which lies inside the claimed range. Moreover, Hagen discloses, in para 0103, the thickness of the barrier layer 5 from 10 nm to 40 nm, and Sternchuss teaches, in para 0038, the physical thickness of the oxygen barrier film is preferably comprised in a range extending from 5 to 100 nm and especially from 10 to 50 nm, which overlaps the claimed range, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to regulate the thickness of the barrier layer of Hagen in view of Sternchuss wherein the thickness of the barrier layer is from 2 nm to 10 nm for the purpose of protecting the ITO (see para 0037 of Sternchuss), since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Hagen discloses, wherein the optical matching layer (3) and/or the antireflection layer (6) contains at least one oxide (see table 2).

Regarding claim 9, Hagen does not explicitly disclose, wherein the coating contains, below the electrically conductive layer, a blocking layer against alkali diffusion.
	Nonetheless, Sternchuss teaches, wherein the coating contains, below the electrically conductive layer (3), a blocking layer (see a high-refractive-index film 9 (typically made of silicon nitride) in Fig. 2 and disclosed in para 0115 ) against alkali diffusion (disclosed in para 0079 “The glass is normally mineral glass and preferably soda-lime-silica glass, but it may also be a borosilicate or alumino-borosilicate type glass”, wherein it is known that alkali is a chemical compound that neutralizes or effervesces with acids and turns litmus blue; typically, a caustic or corrosive substance of this kind such as lime or soda).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coating of Hagen wherein the coating contains, below the electrically conductive layer, a blocking layer against alkali diffusion as taught/suggested by Sternchuss in order to allow the appearance of the material in reflection, and especially its color in reflection, to be influenced as disclosed in para 0043 of Sternchuss.

Regarding claim 10, Sternchuss teaches, wherein the blocking layer contains silicon nitride (see a high-refractive-index film 9 (typically made of silicon nitride in para 0115).

Regarding claim 11, Sternchuss teaches, wherein the blocking layer has a range extending from 5 to 70 nm and especially from 15 to 30 nm (para 0043).
Even though Hagen and Sternchuss does not explicitly teach the blocking layer has a thickness of 5 nm to 50 nm, Sternchuss teaches, in para 0043, the blocking layer has a range extending from 5 to 70 nm and especially from 15 to 30 nm, which overlaps the claimed range, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to regulate the thickness of the blocking layer of Sternchuss wherein the thickness of the block layer is from 5 nm to 50 nm for the purpose of allowing the appearance of the material in reflection, and especially its color in reflection, to be influenced (see para 0043 of Sternchuss), since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 12, Hagen discloses, wherein the substrate (1) is a thermally prestressed glass pane (see table 2). 

Regarding claim 16, Hagen discloses, wherein the barrier layer (5) contains silicon nitride (see table 2).

Regarding claim 17, Hagen discloses, wherein the at least one oxide is a silicon oxide that is optionally aluminum-doped, zirconium-doped, or boron-doped (see table 2).

Regarding claim 18, Hagen discloses, wherein the optical matching layer (3) has a thickness of 5 nm to 30 nm (see table 2), and wherein the antireflection layer (6) has a thickness of 15 nm to 50 nm (see table 2).

Regarding claim 19, Sternchuss teaches, wherein the blocking layer (9) contains silicon nitride that is optionally aluminum-doped, zirconium-doped, or boron-doped (disclosed in para 0043) .

Regarding claim 20, Sternchuss teaches, wherein the blocking layer has a range extending from 5 to 70 nm and especially from 15 to 30 nm (para 0043).
Even though Hagen and Sternchuss does not explicitly teach the blocking layer has a thickness of 5 nm to 30 nm, Sternchuss teaches, in para 0043, the blocking layer has a range extending from 5 to 70 nm and especially from 15 to 30 nm, which overlaps the claimed range, therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to regulate the thickness of the blocking layer of Sternchuss wherein the thickness of the block layer is from 5 nm to 30 nm for the purpose of allowing the appearance of the material in reflection, and especially its color in reflection, to be influenced (see para 0043 of Sternchuss), since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Amendment
The amendments of 10/05/2022 are acknowledged. 

Response to Arguments
The objections of the specification and the claims are withdrawn in view of the amendments.
The rejections of the claims under 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendments and Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/12/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015. The examiner can normally be reached Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761